                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN IQRAA JIHAD MUMIN,

                   Petitioner,                            4:04CV3058

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
HAROLD W. CLARKE,

                   Respondent.

      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 35.) Petitioner filed a Notice of Appeal (filing no. 32)
on November 30, 2018. Petitioner appeals from the court’s Memorandum and
Order dated November 20, 2018. (Filing No. 29.) Upon review of Petitioner’s
Motion for Leave to Appeal in Forma Pauperis, the court finds Petitioner is entitled
to proceed in forma pauperis on appeal.

     IT IS ORDERED that: Petitioner’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 35) is granted.

      Dated this 13th day of December, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
